Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered January 31, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the prosecutor was properly permitted to present, in rebuttal, a witness whose testimony contradicted the defense witness’s testimony concerning the defendant’s whereabouts at the time of the robbery (see, People v Cade, 73 NY2d 904, 905). Although the challenged testimony tended to impeach the defense witness’s credibility, it was not collateral "since it bore on whether the alibi testimony was contrived” (People v Beavers, 127 AD2d 138,142).
In light of the defendant’s prior criminal history, the sentence was not excessive.
The defendant’s remaining contentions are either without merit or unpreserved for appellate review (see, CPL 470.05 [2]) and we decline to review them in the exercise of our interest of justice jurisdiction. Kooper, J. P., Lawrence, Harwood and Balletta, JJ., concur.